Citation Nr: 1231780	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  01-03 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for weight loss due to an undiagnosed illness.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to August 19, 2010, for the grant of service connection for degenerative joint disease of the cervical spine.

4.  Entitlement to an effective date prior to August 19, 2010, for the grant of service connection for degenerative joint disease of the lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1993.  He was awarded the Southwest Asia Service Medal.  He served in Southwest Asia from January 4, 1991, to May 13, 1991.

With regard to the service connection issues, this matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The service connection issues were previously before the Board, most recently in March 2011, when these issues were remanded for additional development.

With regard to the effective date issues, this matter has come before the Board on appeal from a September 2010 RO rating decision.  As discussed in more detail below, the Board finds that the Veteran filed a notice of disagreement concerning the effective date issues in October 2010, and no statement of the case has been issued to address those claims.

Additional complexities in the prior procedural history of this case were discussed is more detail in the Board's prior March 2011 remand.

The Board notes that a VA Form 21-22a signed in November 2010 and received in February 2011 appointed an attorney as the Veteran's representative before VA in this matter.  The Veteran was previously represented in this matter by Disabled American Veterans.  However, in April 2011 the attorney submitted formal written notice withdrawing from representation of the Veteran.  As this case must be remanded for additional development in any event, the RO will have the opportunity to solicit clarification from the Veteran as to whether he wishes to proceed without representation or, rather, wishes to appoint a new representative in this matter (to include the matter of whether he wishes to re-appoint Disabled American Veterans to represent him).  The matter of clarifying the Veteran's intentions with regard to appointing a representative is hereby referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The latest August 2011 VA psychiatric examination report states, in pertinent part, that the matter of determining the current diagnosis of any psychiatric disability that the Veteran may have in this case was "deferred."  The examiner explained that:


It is not possible to establish a clear diagnosis at this time due to the veteran's possible attempts to misrepresent current symptomatology.  This examiner did not have access to the veteran's treatment records from 1994 and 2005 at the Vet Centers in Ohio and New York, respectively.  It is recommended that these files be obtained prior to any further examinations to help clarify this veteran's psychiatric history.

As the August 2011 VA psychiatric examination report specifically identified important information that is not in the claims-file but which may be obtainable, and as the examiner indicated that such information could be essential for a proper psychiatric diagnosis determination, VA must take appropriate steps to determine the availability and obtain the referenced records.  The Board notes that any psychiatric diagnosis, even other than PTSD, may be pertinent to this case.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).

The Board's review of the claims-file reveals no clear indication that the referenced Vet Center records from Ohio were ever sought or that their availability has ever been determined in the course of this appeal.

It appears that Vet Center records from New York were requested by the RO in February 2007, with the RO seeking records from treatment occurring in 2002 to 2003 at that time with a Dr. Linda Rubinov.  The Vet Center replied to the inquiry by indicating that the Veteran consulted a Karen Kopitz, LCSW, CASAC, for three sessions at the Vet Center in New York in February and March 2003.  Other than a letter describing this information, no records of the treatment were apparently received or added to the claims-file.

The Board finds that a remand is necessary to make a clear determination of the availability of the referenced Vet Center treatment records from Ohio and from New York from the 1990s and the 2000s respectively.

Once the availability of such records has been determined, and the record is found to be complete, a new VA psychiatric examination will be necessary to make a determination as to the nature of any current psychiatric diagnoses found for this Veteran.  As the August 2011 VA psychiatric examination report expressly deferred making any final diagnostic determination on this point, further development in this regard is required.

With regard to the issue of entitlement to service connection for weight loss due to an undiagnosed illness, the Board notes that the September 2010 VA examination report suggests that the Veteran's history of problems with weight loss is "probably related to mental health issues," and that the examiner would "defer to mental health evaluation" on this subject.  The necessary development of the mental health issue remains pending at this time, and the Veteran's claimed complaints of weight loss problems are arguably intertwined with the issue of entitlement to service connection for a psychiatric disability.  As this case is being remanded for development of the psychiatric disability issue including a new VA psychiatric examination, the Board finds that such examination report should address this question of whether the Veteran has any weight-loss pathology related to any service-connected psychiatric pathology.

Finally, the Board notes that a September 2010 RO rating decision granted service connection for degenerative joint disease of the cervical spine and degenerative joint disease of the lumbar spine.  An effective date of August 19, 2010, was assigned for both grants of service connection.  The Veteran's only other grant of service connection as of that time was for headaches, granted in a February 2007 RO rating decision (likely sent to the Veteran in March 2007) with an effective date of October 1996.

The Veteran responded to the September 2010 RO decision with a written statement in October 2010 expressing:

... that I disagree with the changes of my effective date for the payment of my benefits.  My claim was originally submitted October 1996....  In March of 2007 initially I received retroactive pay from 1996, and I feel I should receive retroactive pay from this claim because this is part of the original claim that was filed in 2006.

Read in the context of the information summarized above, the Board interprets the Veteran's October 2010 statement as expressing disagreement with the effective dates assigned in the September 2010 RO rating decision.  The Board finds that the Veteran's October 2010 statement was a notice of disagreement (NOD) with the September 2010 RO rating decision's assignment of effective dates.  See 38 C.F.R. § 20.302(a).  No statement of the case has been issued addressing the effective date issues following the Veteran's filing of a notice of disagreement on these issues.  Since there has been an initial RO adjudication of these issues on the merits and a notice of disagreement as to the determinations, the Veteran is entitled to a statement of the case, and the current lack of a statement of the case with respect to the claims is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to ensure that the Veteran has been furnished proper VCAA notice and assistance with regard to each issue in this case.  In particular, the RO should ensure that all outstanding pertinent VA treatment records from all pertinent VA facilities have been obtained or that a documented determination of their unavailability has been added to the claims-file.

2.  The RO/AMC should take appropriate action to obtain and associate with the claims file any relevant VA treatment records from the Vet Center in Ohio that treated the Veteran in the 1990s, and the Vet Center in New York that treated the Veteran in the 2000s.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  After the RO/AMC has determined that the record is complete, the Veteran should be afforded a VA psychiatric examination by a VA psychologist or psychiatrist, or a psychiatrist or psychologist with whom VA had contracted, to determine the nature and etiology of his claimed PTSD (or other psychiatric diagnoses found).  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event.

The VA examiner should specifically determine whether the Veteran has a claimed stressor that is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If any acquired psychiatric disability other than PTSD is diagnosed, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the psychiatric condition had its onset in service, within one year of discharge from service, or is otherwise causally related to the Veteran's service.

In answering the above, the VA examiner should be sure to address all pertinent evidence in the claims-file, to specifically include all psychiatric treatment records from the Vet Center locations in Ohio and New York which may have been obtained during the processing of this remand.

Finally, the examiner should specifically comment upon the September 2010 VA examination report's suggestion that the Veteran's history of difficulties with weight loss are related to a psychiatric diagnosis, and comment upon whether any such psychiatric diagnosis is related to military service.

The rationale for all opinions expressed should be provided in a legible report.

4.  With regard to the issues of entitlement to effective dates prior to August 19, 2010, for the grants of service connection for degenerative joint disease of the cervical spine and for the lumbar spine, the RO/AMC should take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the October 2010 notice of disagreement, including issuance of an appropriate statement of the case, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection is warranted for PTSD (or any other pertinent diagnosed psychiatric disability) or for a disability manifested by weight loss.  The Veteran and his representative (if any) should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

